Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 19, 2022

                                       No. 04-22-00255-CR

                                      Charles BORTON, Jr.,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. DC7029
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                          ORDER
        Appellee’s brief was originally due September 23, 2022. The appellee’s first motion for
extension of time was granted, extending the deadline for filing the brief to October 24, 2022.
On October 19, 2022, the appellee filed a motion requesting an additional extension of time to
file the brief until November 23, 2022, for a total extension of sixty days. After consideration,
we GRANT the motion and ORDER appellee to file his/her brief by NOVEMBER 23, 2022.
Appellee is advised that if the brief is not filed, the case may be set at issue without an appellee’s
brief.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                                      _________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court